Citation Nr: 0710543	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-18 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
twisted left knee with relaxation of anterior cruciate and 
lateral collateral ligaments, currently assigned a 10 percent 
disability evaluation.

2.  Entitlement to service connection for degenerative 
changes of the right knee, to include as secondary to 
service-connected left knee disability.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine, to include as secondary to 
service-connected left knee disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back strain.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission
WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

A hearing was held on August 31, 2006, by means of video 
conferencing equipment with the appellant in St. Louis, 
Missouri, before Kathleen K. Gallagher, a member of the Board 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.

The Board notes that the September 2004 rating decision did 
reopen the veteran's claim for service connection for a low 
back strain and denied that claim on the merits.  However, 
regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Although this claim does not involve 
a prior final denial by the Board but rather by the RO, the 
same statutory reopening requirements apply to prior final RO 
decisions.  Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  
Therefore, the Board is required by statute to review whether 
new and material evidence has been submitted to reopen the 
claim.  Thus, the Board has recharacterized the issue on 
appeal as whether the appellant has submitted new and 
material evidence to reopen the previously denied claim for 
service connection for a low back strain.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a low 
back strain will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran has been shown to have extension to zero 
degrees and flexion to 130 degrees in his left knee.  

3.  Degenerative changes of the right knee did not manifest 
in service or within one year thereafter, and the veteran has 
not been shown to currently have such a disorder that is 
causally or etiologically related to military service or to a 
service-connected disability.  

4.  Degenerative joint disease of the lumbosacral spine did 
not manifest in service or within one year thereafter, and 
the veteran has not been shown to currently have such a 
disorder that is causally or etiologically related to 
military service or to a service-connected disability.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a twisted left knee with relaxation of 
anterior cruciate and lateral collateral ligaments have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 
5010 (2006).

2.  Degenerative changes of the right knee were not incurred 
in active service, may not be presumed to have been so 
incurred, and are not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2006).

3.  Degenerative joint disease of the lumbosacral spine was 
not incurred in active service, and is not proximately due 
to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
July 2004 and August 2004, prior to the initial decision on 
the claims in September 2004.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for service connection 
and for an increased evaluation.  Specifically, the July 2004 
letter stated that the evidence must show that he had an 
injury in military service or a disease that began in, or was 
made worse during military service, or that there was an 
event in service that caused injury or disease; that he has a 
current physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  The July 2004 and 
August 2004 letters also indicated that establishing service 
connection on a secondary basis requires evidence of the 
claimed physical or mental condition and a relationship 
between his claimed condition and his service-connected 
condition.  The August 2004 letter further stated, "To 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected disability has gotten worse."  
Additionally, the May 2005 statement of the case (SOC) and 
the February 2006 supplemental statement of the case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.  In fact, the May 
2005 SOC provided the veteran with the schedular criteria 
used to evaluate his service-connected left knee disability, 
namely Diagnostic Code 5010.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the July 2004 and August 2004 
letters indicated that reasonable efforts would be made to 
help him obtain evidence necessary to support his claims and 
that VA was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.
The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2004 and August 2004 letters notified the veteran that 
he must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The July 2004 letter also requested that he complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he 
would like VA to obtain on his behalf.  In addition, the July 
2004 and August 2004 letters informed the veteran that it was 
his responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In this regard, the RO has informed the appellant in 
the rating decision, SOC, and SSOC of the reasons for the 
denial of his claims, and in so doing, informed him of the 
evidence that was needed to substantiate those claims. 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all notice requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date for the disability on appeal.  In 
this regard, the Board notes that a letter was sent in March 
2006 informing him that a disability rating was assigned when 
a disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The March 2006 letter also explained how 
disability ratings and effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claims.  He was also afforded VA examinations 
September 2004 and January 2006, and he was provided the 
opportunity to testify at a hearing before the Board.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


I.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

The veteran is currently assigned a 10 percent disability 
evaluation for his residuals of a twisted left knee with 
relaxation of the anterior cruciate and lateral collateral 
ligaments pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Diagnostic Code 5010 states that traumatic arthritis 
is to be rated as degenerative arthritis under Diagnostic 
Code 5003, which in turn, states that the severity of 
degenerative arthritis, established by X-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected which in this case would be Diagnostic Codes 5260 
(limitation of flexion of the leg) and 5261 (limitation of 
extension of the leg).  When there is arthritis with at least 
some limitation of motion, but to a degree which would be 
noncompensable under a limitation-of- motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.
Under Diagnostic Code 5260, a 10 percent disability 
evaluation is assigned when flexion is limited to 45 degrees. 
A 20 percent disability evaluation is warranted when flexion 
is limited to 30 degrees

Under Diagnostic Code 5261, a 10 percent disability 
evaluation is contemplated for extension limited to 10 
degrees. A 20 percent disability evaluation is warranted when 
extension is limited to 15 degrees.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
left knee disability.  The medical evidence of record does 
not show the veteran to have compensable limitation of 
motion.  In this regard, the September 2004 and January 2006 
VA examinations both found the veteran to have extension to 
zero degrees and flexion to 130 degrees.  As such, the 
veteran has not met the criteria for an increased evaluation 
under Diagnostic Codes 5010, 5260, and 5261.  

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, recurrent 
subluxation or lateral instability, dislocated semilunar 
cartilage, removal of semilunar cartilage, and impairment of 
the tibia and fibula, the Board finds that the criteria for a 
rating in excess of 10 percent for his left knee disability 
are simply not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5256, 5257, 5258, 5259, 5261, 5262 (2006).  In this regard, 
the medical evidence of record does not show the veteran to 
have ankylosis, recurrent subluxation or lateral instability, 
dislocated semilunar cartilage, the removal of semilunar 
cartilage, or impairment of the tibia and fibula. In fact, 
the January 2006 VA examiner indicated that the veteran's 
left knee was stable on examination.  The Board further 
observes that a 10 percent disability evaluation represents 
the maximum schedular rating available under Diagnostic Code 
5259.  Therefore, the Board finds that the veteran is not 
entitled to a higher or separate evaluation under Diagnostic 
Codes 5256, 5257, 5258, 5259, and 5262.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's left knee disability 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions. However, the effect of the pain in the veteran's 
left knee is contemplated in the currently assigned 10 
percent disability evaluation under Diagnostic Code 5010.  
Moreover, given the fact that the veteran does not meet the 
criteria for a compensable evaluation under Diagnostic Codes 
5260 and 5261, it appears that the veteran's 10 percent 
evaluation was assigned on the basis of painful motion 
pursuant to Diagnostic Code 5003.  The veteran's complaints 
do not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the September 2004 VA examiner 
commented that the veteran did not have fatigability or 
weakness, and the January 2006 VA examiner stated that the 
veteran's range of motion was not limited by pain.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
residuals of a twisted left knee with relaxation of anterior 
cruciate and lateral ligaments.


II.  Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).


A.  Degenerative Changes of the Right Knee

In considering the evidence of record under laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
degenerative changes of the right knee.  His service medical 
records are negative for any complaints, treatment, or 
diagnosis of a right knee disorder, and he did not seek 
treatment for such a disorder until many decades following 
his separation from service.  Therefore, the Board finds that 
degenerative changes of the right knee did not manifest 
during his period of service or for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
degenerative changes of the right knee, the Board notes that 
this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
or disease in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings for 
many decades between the period of active duty and the first 
complaints or symptoms of a right knee disorder is itself 
evidence which tends to show that degenerative changes of the 
right knee did not have an onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that degenerative 
changes of the right knee manifested during active duty 
service or within close proximity thereto, the medical 
evidence of record does not link any current diagnosis of 
degenerative changes of the right knee to the veteran's 
active service.  As noted above, the record shows that there 
were no complaints, treatment, or diagnosis of a right knee 
disorder for many decades following the veteran's separation 
from service.  Moreover, the veteran has not even contended 
that his degenerative changes of the right knee are directly 
related to his military service, as he has instead claimed 
that the disorder is related to his service-connected left 
knee disability.  Therefore, the Board finds that 
degenerative changes of the right knee did not manifest 
during service or within one year of separation from service 
and has not been shown to be causally or etiologically to an 
event, disease, or injury in service.

As to the veteran's claim that his degenerative changes of 
the right knee are related to his service-connected left knee 
disability, the Board also finds that the medical evidence of 
record does not support this contention.  Although the 
veteran has a current diagnosis of a right knee disorder and 
is service-connected for a left knee disability, the medical 
evidence has not established a relationship between these 
disorders.  In this regard, the January 2006 VA examiner 
opined that it was not likely that the veteran's service-
connected left knee disability had produced arthritis in his 
right knee.  Simply put, the evidence absent from the record 
is a medical opinion to the effect that the veteran's 
service-connected left knee disability either caused or 
aggravated the veteran's degenerative changes of the right 
knee.  Accordingly, service connection cannot be granted on a 
secondary basis.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for degenerative changes of the right 
knee.


B.  Degenerative Joint Disease of the Lumbosacral Spine 

In considering the evidence of record under laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
degenerative joint disease of the lumbosacral spine.  The 
Board does observe that the veteran's service medical records 
document his treatment for a muscle strain in his lower back 
in June 1970.  However, as previously indicated, the veteran 
has filed a separate claim for service connection for a low 
back strain, which will be discussed below.  Nevertheless, 
his service medical records are negative for any complaints, 
treatment, or diagnosis of degenerative joint disease of the 
lumbosacral spine.  Moreover, he did not seek treatment for 
such a disorder until many years after his separation from 
service.  The Board finds this gap in time significant, and, 
as noted above with regard to the claim for service 
connection for degenerative changes of the right knee, it 
weighs against the existence of a link between the veteran's 
hypertension and his time in service.  Cf. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider a prolonged 
period without medical complaint when deciding a claim).  
Therefore, the Board finds that degenerative joint disease of 
the lumbosacral spine did not manifest during his period of 
service or for many years thereafter.

In addition to the lack of evidence showing that degenerative 
joint disease of the lumbosacral spine manifested during 
active duty service or within close proximity thereto, the 
medical evidence of record does not link any current 
diagnosis of degenerative joint disease of the lumbosacral 
spine to the veteran's active service.  As noted above, the 
record shows that there were no complaints, treatment, or 
diagnosis of degenerative joint disease of the lumbosacral 
spine for many years following the veteran's separation from 
service.  Moreover, the veteran has not even contended that 
his degenerative joint disease of the lumbosacral spine is 
directly related to his military service, as he has instead 
claimed that the disorder is related to his service-connected 
left knee disability.  Therefore, the Board finds that 
degenerative joint disease of the lumbosacral spine did not 
manifest during service or within one year of separation from 
service and has not been shown to be causally or 
etiologically to an event, disease, or injury in service.

As to the veteran's claim that his degenerative joint disease 
of the lumbosacral spine is related to his service-connected 
left knee disability, the Board also finds that the medical 
evidence of record does not support this contention.  
Although the veteran has a current diagnosis of degenerative 
joint disease of the lumbosacral spine and is service-
connected for a left knee disability, the medical evidence 
has not established a relationship between these disorders.  
In this regard, the September 2004 VA examiner stated that it 
was not likely that the veteran's degenerative joint disease 
of the lumbosacral spine was secondary to his service-
connected left knee disability.  Simply put, the evidence 
absent from the record is a medical opinion to the effect 
that the veteran's service-connected left knee disability 
either caused or aggravated the veteran's degenerative joint 
disease of the lumbosacral spine.  Accordingly, service 
connection cannot be granted on a secondary basis.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for degenerative joint disease of the lumbosacral 
spine.


C.  Conclusion 

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for degenerative changes of the right knee and for 
degenerative joint disease of the lumbosacral spine is not 
warranted.  Although the veteran contends that he currently 
has degenerative changes of the right knee and degenerative 
joint disease of the lumbosacral spine that are related to 
his military service, the veteran is not a medical 
professional, and therefore his beliefs and statements about 
medical matters do not constitute competent evidence on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

An evaluation in excess of 10 percent for residuals of a 
twisted left knee with relaxation of anterior cruciate and 
lateral collateral ligaments is denied.

Service connection for degenerative changes of the right knee 
is denied.

Service connection for degenerative joint disease of the 
lumbosacral spine is denied.




REMAND

Reasons for Remand:  To provide the veteran with a proper 
notification letter and to issue a supplemental statement of 
the case containing the applicable law and regulations.  

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the veteran has 
been adequately notified in connection with his application 
to reopen his claim for service connection for a low back 
strain.  In this regard, the record contains letters dated in 
July 2004 and August 2004, which indicated what the evidence 
must show to establish service connection and an increased 
evaluation.  However, those letters did not notify the 
veteran that new and material evidence was required to reopen 
a claim or what constituted new and material evidence.  The 
Court has indicated that such specific notice is required to 
comply with the law.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Moreover, the Board notes that July 2004 and August 2004 
letters did not inform the veteran of the reasons his 
previous claim was denied.  See Kent v. Nicholson, No. 04-
181, slip op. at 10 (U.S. Vet. App. Mar. 31, 2006) (law 
requires VA to look at the bases for the denial in the prior 
decision and to respond with notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial).

In addition, the veteran has not been provided with the laws 
and regulations pertinent to his application to reopen his 
claim for service connection for a low back strain.  In 
particular, the Board notes that the May 2005 statement of 
the case (SOC) and February 2006 supplemental statement of 
the case (SSOC) did not contain the laws and regulations 
pertaining to new and material evidence, namely 38 C.F.R. 
§ 3.156(a).  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
application to reopen his claim for 
service connection for a low back 
strain.  The letter should inform him of 
the information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claim.  The veteran should be provided 
with the definition of new and material 
evidence as well as informed as to what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial of his claim.  Kent, No. 
04-181, slip op. at 10.  

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  The SSOC should set forth all 
applicable laws and regulations 
pertaining to each issue, including the 
current version of 38 C.F.R. § 3.156(a) 
which has been in effect from August 29, 
2001, and which is the version relevant 
to the claim in this case.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


